UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Index No.: 1:18-CV-11092-PGG
Rahul Manchanda,

Plaintiff, MOTION FOR SANCTIONS/CONTEMPT

AGAINST DOUGLAS SENDEROFF
-against-

Nicole Matties, Nicola Shapiro,
Douglas Senderoff, Roger Blank,
Aaron Minc, Daniel Powell, Matt

O’ Buck, Sharie O’Buck, Kate Bose,
New York FBI, NYPD, Joe Hendrix,
Andre De Castro, Jamie Wozman, Mark
Anesh, Corey Cohen, A Michael Furman,
Paula Ashcraft.

Defendants.

Undersigned counsel, on behalf of plaintiff, Rahul Manchanda, moves
this Honorable Court to impose sanctions and hold in contempt Douglas
Senderoff (other appearing and non-appearing defendants will be dealt
with later after investigating their links) in accordance with the
provisions of 28 U.S.C. § 1927, Rule 11, and FRCP 4, and in support
thereof shows the Court the following:

1. On or about October 16, 2018, Plaintiff filed in the New York
County Supreme Court in case index no 101501/2018, a Summons and
Complaint requesting a Permanent Injunction and Damages against the
above named defendants alleging unlawful trespass, extortion,
blackmail, harassment, aggravated harassment, threats, intimidation,
stalking, hacking, theft of documents and information, wiretapping,
illegal and unauthorized audio and video recording of Plaintiff both
inside and outside of his home and office, installation of
eavesdropping/ virus/ malware software on his computers, laptops, I-
Phone, and other technology, the deletion of his personal/ law firm/
business emails, the deletion of his personal/ law firm/ business
voicemails, the deletion of his personal/ law firm/ business texts,
and other damages pursuant to the Civil RICO statutes in joint and
several liability, violating federal wiretapping laws, laws against
extortion, laws against stalking, internet defamation/ slander/ libel
of Plaintiff, illegal and unauthorized video and audio recording,
securities fraud, and other causes of action. A copy of said Complaint
(which was amended 4 times) is attached hereto as Exhibit 1 and is
incorporated herein by reference.

2. Between October 16, 2018 to November 2, 2018, all above named co-
defendants were duly served (either personally, via US Mail, or they
actively evaded service based on recent correspondence with
Plaintiff's process servers) with both the Summons and Complaint
(“S&C”), as well as an Order to Show Cause (“OTSC”) to appear on
November 7, 2018 for a Temporary Restraining Order (“TRO”) Hearing in
front of NYS Supreme Court Judge Barbara Jaffe (Exhibit 2).

3. On November 7, 2018, even though all defendants were duly served
(either personally, via US Mail, or they actively evaded service based
on recent correspondence with Plaintiff’s process servers), only Jamie
Wozman (then counsel for defendants Aaron Minc and Daniel Powell) and
Corey Cohen (then counsel for Roger Blank) appeared in court, and
Judge Barbara Jaffe was provided with the Affidavits of Service
(Exhibit 3).

4. However, co-defendants Nicole Matties, Nicole Shapiro, Douglas
Senderoff, Kate Bose, Sharie O’Buck, Matthew O’ Buck, Andre De Castro
and Joe Hendrix, in open contemptuous and contumacious disregard for
the court and service of process, did not either show up, or answer.

5. More egregiously, in open court on November 7, 2018 Attorneys Jamie
Wozman and Corey Cohen stated that their co-defendant Douglas
Senderoff did not appear because he was “seeking out counsel,” thus
proving that they were all in contact with one another, and possibly
all colluded to selectively avoid appearing in court that day for the
TRO Hearing - hence these new lawyers were added as co-conspirators
and co-defendants in a later amended summons and complaint, and are
upon information and belief being investigated by the Departmental
Disciplinary Committee First Department and Federal Bureau of
Investigation for this collusion.

6. Even more strangely, even though Judge Barbara Jaffe gave the
appearing defendants until November 23, 2018 to respond to both the
S&C and OTSC, she mysteriously and suspiciously again gave these
appearing defendants another extension until December 7, 2018 to
respond to both the S&C and OTSC.

6a. So egregious was Judge Barbara Jaffe’s perceived judicial
misconduct and bias due to the fact that she continued to allow all of
this behavior by the non-appearing defendants to continue, that
undersigned was forced to file several judicial misconduct complaints
with the NYS Commission on Judicial Conduct against both her and her
law clerks who facilitated this contumacious behavior of the non-
appearing defendants, with undersigned almost filing a Notice of
Appeal on her ill-conceived and misguided interim decisions, said
complaints which are currently being investigated and pending.
(Exhibit 4)

7. Still, the non-appearing defendants named above, neither put in
their notice of appearance, answered the summons and complaint, nor
responded to the OTSC.

8. On or about November 28, 2018, appearing defendant NY FBI removed
this action from NYS Supreme Court to this Federal US District Court
via hard mail and ECF, again serving upon information and belief all
of the other named co-defendants (appearing and non-appearing) with
their Notice of Removal, as well as their letter motions and other
pleadings.

9. The other appearing defendants (Wozman and Cohen) also filed and
served their Notices of Appearance, also serving all defendants
(appearing and non-appearing) via hard mail and ECF.

10. Other response letters and affidavits were also filed via ECF and
hard mail by these appearing defendants, duly served to the non-
appearing defendants.

11. Still, however, the non-appearing defendants named above were
completely, totally, and wilfully silent, not either appearing,
answering, or otherwise acknowledging service, several months after
this litigation began.

12. In New York State, defendants have 20 days to either answer or
appear if served in person in state, and 30 days if out of state.

13. It has now been almost 3 months since this action has began.

14. Non-Appearing Defendants Nicole Matties, Nicola Shapiro, Douglas
Senderoff (changed January 2019), Kate Bose, Sharie O’Buck, Matthew
QO’ Buck, Joe Hendrix and Andre De Castro have failed to put in a notice
of appearance, plead, appear, or otherwise defend this action, and the
Plaintiff is entitled to a judgment by default against these non-
appearing defendants.

15. Pursuant to the provisions of Rule 55(b) (2), Federal Rules of
Civil Procedure, this Court is empowered to enter a default judgment
against the non-appearing defendants for relief sought by plaintiff in
its complaint and OTSC, and written notice of this action has been
given to defendants as set forth in the attached affidavit.

16. On or about January 2, 2019, Douglas Senderoff wrote a letter to
the court, as well as entered a Pro Se Notice of Appearance, wherein
he actually declared that (1) he never knew about this action until
now; (2) that he wanted an extension of time; (3) that he had been
speaking with and obtaining legal advice from several of the appearing
defendants including USDOJ/FBI lawyer Danielle Judith Levine; (4) that
he acknowledged that his own lawyers who had originally threatened
Plaintiff with extortion had been sued in October 2018 and were now
his co-defendants; (5) other indications of bad faith, falsehoods,
delay tactics, and perjury, all indicating a gross pattern of
contumacious behavior and lack of respect for the rule of law, strict
time frames needed for either answering or otherwise appearing in an
action, and other bad acts.

ANALYSIS
Rule 11 Sanctions

17. First, Rule 11(b) (1) requires that the papers not be presented for
an improper purpose.

18. Prohibited improper purposes include harassment, unnecessary
delay, and the needless increase in the cost of litigation.

19. Despite the subjective connotation of “improper purpose,” most
courts agree that the test is an objective one based upon a totality
of the circumstances at the time the paper is filed.’

20. Courts adhering to the objective test will look to “objective
indicators of purpose from which to infer improper purpose”.?

28 U.S.C. § 1927

21. Another basis for sanctions lies in 28 U.S.C. § 1927, which serves
“to deter unnecessary delays in litigation.”’

The Inherent Power of the Court

22. The sanctioning power of the federal courts "is not limited to
what is enumerated in statutes or in the rules of civil procedure."

23. Federal courts have the inherent power to punish persons who abuse

 

Fed. R. Civ, P. 1 1(b)(1). This list is not exclusive, Actions intended to embarrass an opposing party may. for example, be
sanctionable under Fed, R. Civ. P. 1 1(b)(1). See Whitehead v, Food Max of Mississippi. 332 F.3d 796, 807 (Sth Cir.) (en banc), cert. denied, 540
U.S. 1047 (2003), So may actions filed to make a political point. See Saltany v. Reagan, 886 F.2d 438, 440 (D.C. Cir. 1989), but see Sussman v,
Bank of Israel, 56 F.3d 450, 459 (2d Cir. 1995) (exerting pressure by generating adverse publicity is not an improper purpose), cert. denied 516
U.S. 916 (1995) .

"See FDIC v, MAXXAM, Incorporated, 523 F.3d 566, 581 (5th Cir, 2008); G.C. & K.B. Investments. Incorporated v. Wilson, 326
F.3d 1096, 1109 (9th Cir. 2003); Margo vy. Weiss, 213 F.3d 55, 65 (2d Cir, 2000).

>See Jerold S. Solovy et al,, Sanctions Under Rule 11: A Cross-Circuit Comparison, 37 Loy, L.A, Rev. 727, 729 (2004). MAXXAM,
$23 F.3d at 581.

‘Oliveri v. Thompson, 803 F.2d 1265, 1273 (2d Cir, 1986) (internal citations omitted),

5, :
See Hart, supra note |, at 653.
the judicial process.

24. The inherent power of the court is an "implied power squeezed from
the need to make the courts function."

25. Rule 11 and § 1927 do not displace the court's inherent power, but
instead they exist concurrently.’

26. The inherent power to sanction is broad. (Id.)

27. The scope of the power reaches "any abuse" of the judicial
process. (Id. At 44).

28. This includes the authority to sanction for conduct that occurs
outside of the courtroom and is not limited to attorneys or parties.

29. Courts also have broad discretion to determine the appropriate
sanction to be imposed.’

30. Sanctions in this situation are "limited to those cases where the
litigant has engaged in bad-faith conduct or willful disobedience".

Ghostwriting

31. As increasing numbers of litigants proceed pro se, many lawyers
and legal offices offer "unbundled legal services" also known as
limited scope representation.''!

32. One such service is ghostwriting, which occurs when an attorney
prepares documents for filing by a party who otherwise appears
unrepresented in the litigation.”

 

Chambers, $01 U.S, 32, 42 (1991) (quoting NASCO, Ine. v. Calcasicu Television & Radio. Inc., 894 F.2d 696, 702 (Sth Cir, 1990)).

7 iy x i ‘ age : . : un i
Id. at 46, 49 ("The Court's prior cases have indicated that the inherent power of a court can be invoked even if procedural rules exist
which sanction the same conduct."), But see Peer, 606 F.3d at 1315 (Generally, if appropriate sanctions can be imposed under provisions such
as Rule 11, courts should not exercise their inherent power.").

See id. at 46, 57 ("As long as a party receives an appropriate hearing . , . the party may be sanctioned for abuses of process occurring
beyond the courtroom... .").

"See id. at 44-45. See Stalley v. Mountain States Health Alliance, 644 F.3d 349, 352 (6th Cir. 2011) (monetary sanction can exceed
amount needed for deterrence), However, the court should account for the sanctioned party's ability to pay the monetary sanction, Martin v.
Automobili Lamborghini Exclusive, Incorporated, 307 F.3d 1332, 1337 (11th Cir, 2002).

Ds , " ; .
Chambers, SOL US. at 45: Ali y. Tolbert, 636 F.3d 622, 627 (D.C. Cir. 2011); Amlong & Amlong, 500 F.3d at 1251, But see
United States v, Seltzer, 227 F.3d 36. 40-42 (2d Cir. 2000) (distinguishing between sanctioning attorneys as officers of court, which does not
require bad faith, and attorneys in their capacity as counsel for clients. which does).

See Jeffrey P. Justman. Capturing The Ghost: Expanding Federal Rule of Civil Procedure 11 To Solve Procedural Concerns With
Ghostwriting, 92 Minn. L. Rev. 1246, 1252 (2008).

1? Model Rules of Prof'l Conduct 1.2(c).
33. Courts and bar ethics committees have criticized the practice as
duping courts into giving pro se litigants undeserved leniency and
allowing attorneys to avoid procedural rules and ethical obligations."

34. Ghostwriting therefore raises both ethical and procedural
concerns.”

PRAYER

WHEREFORE, plaintiff prays that this Court enter a judgment of
sanctions/contempt of court, costs and fees, against Douglas Senderoff
as well as default judgment against him, along with non-appearing
defendants Nicole Matties, Nicola Shapiro, Douglas Senderoff, Kate
Bose, Sharie O’Buck, Matthew O’Buck, Joe Hendrix and Andre De Castro,
their aides and assigns, and furthermore that they all be permanently
(1) precluded from further answering or offering testimony and (2)
enjoined and restrained from in any way further unlawfully trespassing
against, threatening, stalking, harassing, extorting, blackmailing,
wiretapping, hacking, video and audio recording, contacting,
communicating, emailing, texting, or using any and all obtained
information through the herein described means in order to harass,
stalk, trespass, threaten, extort, blackmail, obtain money from, sue,
annoy, alarm Plaintiff in any manner, in any capacity, consistent with
the complaint filed herein.

AFFIDAVIT

Undersigned counsel/plaintiff does hereby certify that the statements
and allegations set forth in the foregoing Motion are true and
accurate to the best of his knowledge and belief.

Dated: New York, NY

January 4, 2019 BX lP Sle

Rahul Manchanda, Esq.

30 Wall Street, 8° Floor

New York, NY 10005

Tel: (212) 968-8600

Fax: (212) 968-8601

Email: info@manchanda-law.com

 

 

S60, e.g., Michael W. Loudenslager, Giving Up The Ghost: A Proposal For Dealing With Attorney "Ghostwriting” of Pro se

Litigants' Court Documents Through Explicit Rules Requiring Disclosure And Allowing Limited Appearances For Such Attorneys, 92 Marg. L.
Rev, 103 (2008),

Johnson v. Board of County Commissioners, 868 F. Supp. 1226 (D. Colo, 1994), cert. denied sub nom., Greer v, Kane, 519 U.S.
1042 (1996).
